Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-20 are pending in this office action. 

Priority
No foreign priority is claimed.

Claim Objections
Claim 16 is objected to because of the following informalities:
For claim 16, line 5, “the artefact” has insufficient antecedent basis, wherein “artefact” is not defined. It appears based on claim 1, that the step of “receiving an artefact” is missed. For the purpose of examination, the earlier limitation of receiving an artefact will be assumed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6, 8, 16-18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over various claims of application# 16/399,665 (referred to as ‘665 hereinafter), in view of Raugas et al. (US 2015/0128263 A1, Raugas hereinafter). Claims 1, 2, 6-12 and 19 of ‘665 claim all the limitations set forth in the instant claims except for specifically claiming modifying the generated score to result in a modified score, the modifying comprising interleaving the generated score or a mapping thereof into digits of a pseudo-score, which is disclosed by Raugas (para 0008, 0066-0067, 0071, 0073, 0075 - score from classification model is fused with other score to modify the score to form a combined or normalized score). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Raugas, in order to modify or represent the score in any form so as to provide usability convenience and security in the malware classification system that utilizes the generated or assigned scores. Particularly, the instant independent claims 1, 16 and 20 are covered by claims 1, 11 or 19 of ‘665, in view of Raugas. Further, the instant claims 2-6 and 8 are covered by the limitations of claims 6-9, 2 and 10 respectively, of ‘665; the instant claims 17-18 are covered by claims 9 (or 19) and 2 (or 12) respectively, of ‘665. Thus, the instant claims are obvious over claims 1, 2, 6-12 and 19 of ‘665, in view of Raugas. Although the conflicting claims are not identical, they are not patentably distinct from each other. Further, the system claims carry out method steps in a computing environment of the system, and are therefore obviously covered over each other. This is a provisional obviousness type double patenting rejection because the conflicting claims have not been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu et al. (US 2019/0286242 A1, Ionescu hereafter), in view of Raugas et al. (US 2015/0128263 A1, Raugas hereinafter).
For claim 1, Ionescu teaches a computer-implemented method comprising: receiving an artefact; extracting features from the artefact (Abstract; para 0009, 0037 - receiving motion signal sample as an artefact, and extracting features from that), and populating a vector (Fig. 1; para 0065-0071, 0084, 0103 - extracted features are utilized and a vector is being formed or populated in different ways); inputting the vector into a classification model to generate a score; and providing the score to a consuming application or process (para 0112, 0122, 0133, 0135, 0137-0138 - models selected for classification, and features vector is input into model and learned with scoring, and is used by the model for classification of the signal sample, wherein the classification score is provided to the respective device application).
Ionescu does not explicitly teach however Raugas teaches modifying the generated score to result in a modified score, the modifying comprising interleaving the generated score or a mapping thereof into digits of a pseudo-score; and providing the modified score to a consuming application or process (para 0008, 0066-0067, 0071, 0073, 0075 - score from classification model is fused with other score to modify the score to form a combined or normalized score as a different or pseudo-score with digits). Based on Ionescu in view of Raugas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Raugas in the system of Ionescu, in order to modify or represent the score in any form so as to provide usability convenience and security in the malware classification system that utilizes the generated or assigned scores.

For claim 2, Ionescu and Raugas teach the claimed subject matter as discussed above. Ionescu further teaches reducing features in the vector prior to the inputting into the classification model (para 0037 - reducing feature space dimension in the vector).

For claim 3, Ionescu and Raugas teach the claimed subject matter as discussed above. Ionescu further teaches the method of claim 2 and further teaches wherein the features are reduced using random projection matrices (para 0037, 0119, 0127-0131 - reducing feature space dimension in the vector using projection matrices and random selection algorithm).

For claim 4, Ionescu and Raugas teach the claimed subject matter as discussed above. Ionescu further teaches the method of claim 2 and further teaches wherein the features are reduced using principal component analysis (para 0037, 0119 - principal component analysis applied for feature reduction).

For claim 5, Ionescu and Raugas teach the claimed subject matter as discussed above. Ionescu further teaches wherein the classification model is a machine learning model trained using a training data set and providing a continuous scale output (para 0037,0106-0107, 0112, 0133-0137 - machine learning algorithm - continuous feeding, learning and continuous authentication using the model).

For claim 6, Ionescu and Raugas teach the claimed subject matter as discussed above. Ionescu further teaches wherein the classification model characterizes the artefact as being malicious or benign to access, execute, or continue to execute (0009, 0015, 0040, 0122, 0137-0138 - signal analyzed by classification model to categorize it as corresponding to genuine or imposter user, and allowing the user to access or continue further).

For claim 7, Ionescu and Raugas teach the claimed subject matter as discussed above. Ionescu further teaches the method of claim 6 and further teaches preventing access or execution of the artefact when the classification model characterizes the artefact as being malicious (0009, 0122, 0137-0138 - signal analyzed by classification model to categorize it as corresponding to genuine or imposter user, and authenticating and allowing the user to access or continue further).

For claim 8, Ionescu and Raugas teach the claimed subject matter as discussed above. Ionescu further teaches wherein the machine learning model comprises one or more of: a logistic regression model, a neural network, a concurrent neural network, a recurrent neural network, a generative adversarial network, a support vector machine, a random forest, or a Bayesian model (para 0016, 0037 - classifiers and machine learning using neural network models, random forest, vector machines etc.).

For claim 9, Ionescu and Raugas teach the claimed subject matter as discussed above. Ionescu does not explicitly teach however Raugas teaches wherein the modifying comprises encoding a classification of the classification model into digits of the pseudo-score (para 0073-0075 - fuser modifies the individual model score, and the scores are encoded into a different or pseudo-score with digits).

For claim 12, Ionescu and Raugas teach the claimed subject matter as discussed above. Ionescu does not explicitly teach however Raugas teaches wherein the modifying comprises interleaving the generated score into the pseudo-score without modification (para 0008, 0066-0067, 0071, 0073, 0075 - score from classification model itself is not modified, however it is interleaved/mixed or fused with other scores to form a combined or normalized score as a pseudo-score).

For claim 13, Ionescu and Raugas teach the claimed subject matter as discussed above. Although Ionescu teaches inputting the vector into a classification model to generate a score (para 0112, 0122, 0133, 0135, 0137-0138 - models selected for classification, and features vector is input into model and learned with scoring), Ionescu does not explicitly teach however Raugas teaches inputting the vector to generate a pseudo-score (para 0036, 0062, 0069-0071, 0073 - vector compositions and vectors used for score generation wherein the vectors are input into models and also fused/normalized to pseudo-score).

For claim 14, Ionescu and Raugas teach the claimed subject matter as discussed above. Ionescu further teaches utilizing time-based features and functions to generate score (para 0065-0069, 0072-0074, 0086-0090). Whereas Raugas teaches generating the pseudo-score with a time-based factor (para 0008, 0022, 0027, 0066-0067, 0071 - score associated with time window or time function, is fused with other score to modify the score to form a combined or normalized score as a different or pseudo-score).

For claim 15, Ionescu and Raugas teach the claimed subject matter as discussed above. Ionescu further teaches generating a pseudo-score using a mathematical function (para 0008, 0066-0067, 0071, 0073, 0075 - score from classification model is fused with other score to modify the score to form a combined or normalized score as a different or pseudo-score with digits, wherein aggregation and normalization are mathematical functions).

For claim 16, Ionescu teaches a system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor (Fig. 1, 14A, 14B; para 0009, 0011, 0015, 0147-0148), result in operations comprising: 
receiving an artefact; extracting features from the artefact (Abstract; para 0009, 0037 - receiving motion signal sample as an artefact, and extracting features from that), and populating a vector (Fig. 1; para 0065-0071, 0084, 0103 - extracted features are utilized and a vector is being formed or populated in different ways); inputting the vector into a classification model to generate a score; and providing the score to a consuming application or process (para 0112, 0122, 0133, 0135, 0137-0138 - models selected for classification, and features vector is input into model and learned with scoring, and is used by the model for classification of the signal sample, wherein the classification score is provided to the respective device application).
Ionescu does not explicitly teach however Raugas teaches modifying the generated score to result in a modified score, the modifying comprising interleaving the generated score or a mapping thereof into digits of a pseudo-score; and providing the modified score to a consuming application or process (para 0008, 0066-0067, 0071, 0073, 0075 - score from classification model is fused with other score to modify the score to form a combined or normalized score as a different or pseudo-score with digits). Based on Ionescu in view of Raugas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Raugas in the system of Ionescu, in order to modify or represent the score in any form so as to provide usability convenience and security in the malware classification system that utilizes the generated or assigned scores.

For claim 17, Ionescu and Raugas teach the claimed subject matter as discussed above. Ionescu further teaches wherein the classification model is a machine learning model trained using a training data set and providing a continuous scale output (para 0037,0106-0107, 0112, 0133-0137 - machine learning algorithm - continuous feeding, learning and continuous authentication using the model).

For claim 18, Ionescu and Raugas teach the claimed subject matter as discussed above. Ionescu further teaches wherein the classification model characterizes the artefact as being malicious or benign to access, execute, or continue to execute (0009, 0015, 0040, 0122, 0137-0138 - signal analyzed by classification model to categorize it as corresponding to genuine or imposter user, and allowing the user to access or continue further).

For claim 19, Ionescu and Raugas teach the claimed subject matter as discussed above. Ionescu further teaches the method of claim 6 and further teaches preventing access or execution of the artefact when the classification model characterizes the artefact as being malicious (0009, 0122, 0137-0138 - signal analyzed by classification model to categorize it as corresponding to genuine or imposter user, and authenticating and allowing the user to access or continue further).

For claim 20, Ionescu teaches a computer-implemented method for preventing the execution of malicious files or code comprising: receiving an artefact; extracting features from the artefact (Abstract; para 0009, 0037 - receiving motion signal sample as an artefact, and extracting features from that), and populating a vector (Fig. 1; para 0065-0071, 0084, 0103 - extracted features are utilized and a vector is being formed or populated in different ways); inputting the vector into a classification model to generate a score; providing the score to a consuming application or process (para 0112, 0122, 0133, 0135, 0137-0138 - models selected for classification, and features vector is input into model and learned with scoring, and is used by the model for classification of the signal sample, wherein the classification score is provided to the respective device application); and preventing access or execution of the artefact when the modified score characterizes the artefact as being malicious (0009, 0122, 0137-0138 - signal analyzed by classification model to categorize it as corresponding to genuine or imposter user, and authenticating and allowing the user to access or continue further).
Ionescu does not explicitly teach however Raugas teaches modifying the generated score to result in a modified score, the modifying comprising interleaving the generated score or a mapping thereof into digits of a pseudo-score; and providing the modified score to a consuming application or process (para 0008, 0066-0067, 0071, 0073, 0075 - score from classification model is fused with other score to modify the score to form a combined or normalized score as a different or pseudo-score with digits). Based on Ionescu in view of Raugas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Raugas in the system of Ionescu, in order to modify or represent the score in any form so as to provide usability convenience and security in the malware classification system that utilizes the generated or assigned scores.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu et al. (US 2019/0286242 A1, Ionescu hereafter), in view of Raugas et al. (US 2015/0128263 A1, Raugas hereinafter), and further in view of Qiu et al. (US 2016/0224593 A1, Qiu hereinafter).
For claim 10, Ionescu and Raugas teach the claimed subject matter as discussed above, and in the method of claim 9. Although it would be obvious to modify or adjust the score for the sake of convenience, accuracy and security using any of the well-known techniques as disclosed above, Ionescu and Raugas do not explicitly teach, however Qiu teaches wherein the modifying comprises interleaving logical symbols in the pseudo-score (para 0125-0128, 0175 - score computation utilizes interleaved logical operations and the score comprises a result of using logical operators).

For claim 11, Ionescu, Raugas and Qiu teach the claimed subject matter as discussed above and in the method of claim 10. Ionescu and Raugas do not explicitly teach, however Qiu teaches wherein the logical symbols comprise a set of digits paired with a logical operation to be conducted upon such digits by the consuming application or process (para 0125-0128, 0175 - score computation utilizes interleaved logical operations and one or more digits are coupled with logical operations in the equation representing the score for score computation).
 


    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433